Case 1:20-cr-00232-RP Document 63 Filed 07/09/21 Page 1of 3

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS

AUSTIN DIVISION
UNITED STATES OF AMERICA, §
Plaintiff :
Vv. : No. 1:20-CR-232-RP (2)
KRYSTAL SHERMAN, :
Defendant ;

FACTUAL BASIS FOR GUILTY PLEA

Defendant agrees that the Government’s evidence at trial would have established the
following facts, which are true and correct, proving beyond a reasonable doubt each of the
elements of the crime charged. Defendant agrees the government is prepared to present evidence
that would prove beyond a reasonable doubt each of the facts stated in this Factual Basis, and
each of the elements of the offense alleged in Count Two of the Indictment. Count Two charges
the Defendant, KRYSTAL SHERMAN (“Defendant” or “Ms. Sherman”) with a violation of
Title 18, United States Code, Section 1708, Possession of Stolen Mail.

Krystal Sherman was previously in a relationship with co-defendant Jamar Augustin (Mr.
Augustin) and was aware of his ongoing mail theft and other illegal activities. On or about December 4,
2019, Ms. Sherman was approached by Austin Police Officers while she was in a vehicle that had been
reported stolen. Mr. Augustin had previously left the scene with the keys to the vehicle. Found in the vehicle
and in Ms. Sherman’s possession were pieces of stolen mail.

United States Postal Inspection Services investigated and confirmed that multiple pieces of the mail
found in the possession of Ms. Sherman was in fact stolen. Specifically, Ms. Sherman did conceal and

unlawfully have in her possession mail addressed to the following persons:

Factual Basis for Guilty Plea — Page 1
Case 1:20-cr-00232-RP Document 63 Filed 07/09/21 Page 2 of 3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

VICTIM ADDRESS ON MAIL DESCRIPTION OF MAIL
1 Victim ALF, APT **** N FM 620 Austin, TX Two (2) RBFCU debit card mailers
2 Victim W.L. N/A Chase card ending in 8541.
3 Victim KN. N/A Chase Southwest card beginning
with4147
4 Victim A.S, ****E Oltorf St. APT**** Austin, Tx Bank of America Visa card mailer
5 Victim B.S. **#* A npomattox Drive Austin, Tx Chase debit card mailer
6 Victim R.S. N/A Ashley Homestore credit card
mailer.
7 Victim L.S. **#*N] Hills Dr. APT ***Austin, Tx Chase Visa debit mailer
8 Victim R.K. *e4* Merrywing Cir Austin, TX Bank of America card mailer
9 Victim K.A. *e** Houston St. APT *** Austin, TX Chase Slate card mailer
10 Victim H.P. N/A CreditOne Bank card mailer
ll Victim N.H. ****Northcross Dr APT**** Austin, Tx | Chase Bank card mailer
12 Victim 8.V. *e**Eimont Dr APT**** Austin, TX Wells Fargo Visa card mailer
13 Victim S.P. *#**'Timberwood Dr Austin, TX Chase Amazon Prime Rewards
Visa card mailer
14 Rocha’s **** Burleson Rd. Austin, TX Check for payment to Service King
Towing placed in the mail
Service
15 Victim 2.2 ** Country Oaks Dr. Buda, TX Best Buy Visa card mailer »

 

 

which had been stolen, taken, embezzled, and abstracted from a letter box, post office, mail

receptacle, mail route, or mail carrier, which was an authorized depository for mail matter, knowing the

Factual Basis for Guilty Plea — Page 2
Case 1:20-cr-00232-RP Document 63 Filed 07/09/21 Page 3 of 3

said letter to have been stolen, taken, embezzled, and abstracted from an authorized depository for mail

matter, in violation of Title 18, United States Code, Section 1708.

By: f—. bon fj i Wa
US M. SALIN KRYSTAL SHERMAN
orney for Defen Defendant

Certificate of Service

On July 7, 2021, I filed the foregoing, and served a copy on United States Attorney’s
Office counsel of record, Keith Henneke, via the Court’s Electronic Case File system.
peta & ib
bslon M. SALINAQ, JR.
A

orney for Defendant

Factual Basis for Guilty Plea — Page 3
